Exhibit 10.5 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”) dated this 24th day of October, 2014. Between A. Bosa & Co (Kootenay) Ltd. (The Lender) And DSG Tag Systems Inc (The Borrower) DSG Tag Systems Inc. agrees to pay A. Bosa & Co (Kootenay) Ltd. $250,000 from remaining loans not converted to shares. The interest portion of the $250,000 loan prior to the date of this agreement had interest at 15% per annum accrued and converted to shares, the total amount of interest converted was $155,676.37 CDN. The interest was converted at $0.25USD per share (“Common Stock”), at the rate of USD 1.10 CDN, for a total of 566,096 shares ($155,676.37 / 1.10 rate $141,523.97 USD / $0.25 per share). The Debt Conversion Agreement is attached for the interest converted portion. Interest will be accrued and paid at 15% per annum from the date of this agreement. Total interest accrued as of December 31, 2014 is $6,883.54 CDN. /s/ Robert Silzer DSG Tag Systems Inc. /s/ Bruno Benedet A. Bosa & Co. (Kootenay) Ltd.
